Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 -21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application 
Claims 1-3, 7-10, 14-17 and 21 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 10,103,899.
Regarding claims 1-3, 7-10, 14-17 and 21, claims  1, 1, 1, 3, 6, 6, 6, 7, 6, 6, 6 and 7 of U.S. Patent No. 10,103,899 contains every element of claims 1-3, 7-10, 14-17 and 21 of the instant application and as such anticipate claims 1-3, 7-10, 14-17 and 21 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.

Art Rejection
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halon, US Pub. No.20120246240.
As to claim 1, Halon discloses a media content streaming device, comprising: 
a first communication interface that is configured to provide a media output to a media content presentation device (108 fig. 1), a storage device configured to store a setup application and user specified information relating to setting up the media content streaming device (processing media content for users, see abstract, fig. 1, [0015] to [0016]); 
a second communication interface that is connected to the storage device and configured to (i) establish a connection with a computing device and (ii) cause a user interface to be presented on the computing device for inputting network configuration information associated with the computing device and a hardware processor that is configured to connect the media content streaming device (104 fig. 1) to a network based on the network configuration information (accessing and processing media contents with presenting a set of media content to one or more users, see [0016] to [0020]).



As to claim 3, Halon discloses the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes the network configuration information associated with the computing device (see [0041] to [0043]).

As to claim 4, Halon discloses wherein the second communication interface is further configured to transfer a setup application from the storage device to the computing device using the connection with the computing device so that the setup application will be launched on the computing device (see [0016] to [0020]). As to claim 5, Halon discloses wherein the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes the network configuration information associated with the computing device (see [0028] to [0030]).As to claim 6, Halon discloses wherein the user specified information is input via the user interface presented on the computing device using the setup application and wherein the user specified information includes user preferences regarding media .

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon as in above and in view of Butterfiled et al., US Pub. No.20130012175.
As to claims 7, 14 and 21, Hanlon does not specifically disclose the communication interface is a USB interface. However, Butterfield in the same network communication discloses the communication interface is a USB interface (using USB communications, see [0047] and [0027] to [0030]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Butterfield's teachings into the computer system of Hanlon to process data communications because it would have allowed peripheral devices (disks, modems, printers, digitizers, data gloves, etc.) to be easily connected to a computer in a communication network.

Conclusion
   Claims 1 -21 are rejected.
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450


/KHANH Q DINH/Primary Examiner, Art Unit 2458